Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the second porous pot claimed in claims 9 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objections

Claim(s) 1-10 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 5 “and at least on receiver”. The word “one” is misspelled. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 2-10, the claim(s) is/are objected due to its/their dependency on objected claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-10 and 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

In regards to claim 8, the claim does not end in a period. It is unclear if some limitations are missing from the claim. For this reason, the claim is indefinite.

In regards to claim 9, the claim recites in lines 1-2 “measuring the voltage between a first porous pot and a second porous pot”. The word “the” in front of the limitation(s) “voltage between a first porous pot and a second porous pot” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “measuring [[the]] a voltage between a first porous pot and a second porous pot”.

In regards to claim 10, the claim recites in lines 1-2 “a difference between the voltage at the wellhead and the at least one porous pot”. The word “the” in front of the limitation(s) “voltage at the wellhead and the at least one porous pot” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a difference between [[the]] a voltage at the wellhead and the voltage sensed by the at least one porous pot”.

In regards to claim 16 and 17, claim 16 recited in line 1 “the wellhead” and claim 17 recites in line 3 “at the wellhead”. A wellhead was defined in line 7 of claim 11 and another wellhead was defined in claim 16. It is unclear if the wellhead recited in claims 16 and 17 is referring to the wellhead defined in claim 11 or to the wellhead defined in claim 16. For this reason, the claim is indefinite.
The examiner has interpreted the claim in the following way in order to advance prosecution:
Claim 16: The system of claim 11, further comprising the well head, wherein the well head is configured to sense and measure the voltage from the electromagnetic field.
Claim 17: The system of claim 16, further comprising an information handling system configured to determine a difference between a first voltage at the at least one porous pot and a second voltage at the well head.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 10-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US-10,352,156).

In regards to claim 1, Wilson teaches a method for communicating with a bottom hole assembly from a surface [fig. 1, col. 5 L. 16-21]. Wilson teaches that the method comprises a step of drilling into a formation with the bottom hole assembly [fig. 1 element 64, col. 3 L.26-27, col. 4 L. 15-18]. Furthermore, Wilson teaches that the bottom hole assembly comprises a downhole tool, wherein the downhole tool comprises at least one transmitter and at least one receiver [fig. 1 element 89 (transmitter/receiver), fig. 3 elements 313 and 313, col. 4 L. 35-42, col. 5 L. 18-21]; Also, Wilson teaches that the bottom hole assembly comprises a drill string, wherein the drill string is attached to the bottom hole assembly and a well head; and a drill bit, wherein the drill bit is attached to the bottom hole assembly [fig. 1 elements 30 (drill string), 40 (well head), 64 (bottom hole assembly) and 66 (drill bit)]. Wilson further teaches disposing at least one porous pot on the surface and emitting an electromagnetic field from the transmitter [see fig. 1 element 83 (porous pot), col. 5 L. 65-67 and col. 6 L. 1-3 (emitting an EM field), col. 8 L. 10-12 (porous pot)]. Wilson also teaches that the method comprises a step of sensing a voltage of the electromagnetic field with the at least one porous pot, and a step of measuring the voltage with the porous pot [col. 5 L. 65-67, col. 6 L. 1-3, col. 6 L. 10-15].

In regards to claim 4, Wilson teaches that the method comprises a step of communicating at least one property of the formation [col. 5 L. 36-42, col. 7 L. 11-28].  
In regards to claim 6, Wilson, as applied in claim 1 above, further teaches that the porous pot includes an electro-chemical transducer [col. 8 L. 10-17].

In regards to claim 8, Wilson, as applied in claim 1 above, further teaches encoding data in the voltage [col. 5 L. 34-42 and L. 65-67, col. 6 L. 1-3].  

In regards to claim 10, Wilson, as applied in claim 1 above, further teaches identifying a difference between a voltage at the well head and the voltage sensed by the at least one porous pot [col. 6 L. 10-15].  

In regards to claim 11, Wilson, as shown in claim 1 above, teaches the method for performing the functionality of the claimed system using the claimed components. Therefore, Wilson also teaches the claimed system.

 In regards to claim 12, Wilson, as shown in claim 8 above, teaches the claimed limitations.

In regards to claim 13, Wilson, as shown in claim 4 above, teaches the claimed limitations.

In regards to claim 14, Wilson, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 16, Wilson, as applied in claim 11 above, further teaches that the system comprises the well head, wherein the well head is configured to sense and measure the voltage from the electromagnetic field [col. 6 L. 10-15].  

In regards to claim 17, Wilson, as shown in claim 10 above, teaches the claimed limitations.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3, 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US-10,352,156), as applied to claim(s) 1, 4 and 11 above, in view of White et al. (US-9,826,008).

In regards to claim 2, Wilson, as applied in claim 1 above, does not teach calculating a position of the bottom hole assembly in the formation from the voltage. 
On the other hand, White teaches that data transmitted from downhole and sensed as a voltage at the surface includes data regarding inclination and direction of the bottom hole assembly, and White further teaches that the received data is used to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use White’s teachings of transmitting data regarding the position of the bottom hole assembly and using that data to correct the direction of drilling in the system taught by Wilson because it will permit the system maintain the desired drilling direction at all times.

In regards to claim 3, the combination of Wilson and White, as applied in claim 2 above, further teaches that the method comprises a step of changing a direction of the drilling in the formation [see White col. 12 L. 35-37].  

In regards to claim 5, Wilson, as applied in claim 4 above, does not teach placing a well based at least in part on the at least one property of the formation.  
On the other hand, White teaches that drilling direction can adjusted based on data about the boundary of a formation (at least one property of the formation) [col. 12 L. 30-37]. This teaching means that the drilling and placement of a well are based at least in part on the at least one property of the formation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use White’s teachings of using a property of the 

In regards to claim 20, the combination of Wilson and White, as shown in claim 3 above, teaches the claimed limitations.


Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US-10,352,156), as applied to claim(s) 6 and 14 above, in view of Lagmason. (US-6,404,203).

In regards to claim 7, Wilson, as applied in claim 6 above, does not teach that the electro-chemical transducer includes silver, lead, or copper.
On the other hand, Lagmason teaches that the porous pot comprises salts and conductive electrodes made of copper or lead [col. 5 L. 51-64].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lagmason’s teachings of a porous pot comprising salts and conductive electrodes in the system taught by Wilson because it will permit the sense the voltage with high accuracy.

In regards to claim 15, the combination of Wilson and Lagmason, as shown in claim 7 above, teaches the claimed limitations.



Claim(s) 9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US-10,352,156), as applied to claim(s) 1 and 11 above, in view of Orban (US-10,301,898).

In regards to claim 9, Wilson, as applied in claim 1 above, does not teach that the method comprises a step of measuring a voltage between a first porous pot and a second porous pot.  
On the other hand, Orban teaches that more than one electrode can be placed at the surface to detect the voltage from the electromagnetic field and determine a voltage difference between the electrodes to obtain the data [fig. 4, col. 8 L. 11-30].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Orban’s teachings of using more than one electrode to detect the voltage at the surface in the system taught by Wilson because it will permit the system to sense the voltage with great accuracy and obtain the data without errors.
The combination teaches that a voltage difference is measured between a first and a second electrode [see Orban col. 8 L. 14-19]. Also, the combination teaches that a porous pot can be used as an electrode to detect the voltage [see Wilson col. 8 L. 10-13]. The aforementioned teachings means when porous pots are used as electrodes, the voltage difference will be measured  between a first and a second porous pot. 

In regards to claim 18, Wilson, as applied in claim 11 above, does not teach a first porous pot, wherein the first porous pot is configured to sense and measure the 
On the other hand, Orban teaches that first and second electrodes can be used to detect and measure the voltage from the electromagnetic field [col. 8 L. 11-30].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Orban’s teachings of using more than one electrode to detect the voltage at the surface in the system taught by Wilson because it will permit the system to sense the voltage with great accuracy and obtain the data without errors.
The combination teaches that the voltage is sensed and measure by a first and a second electrode [see Orban col. 8 L. 14-19]. Also, the combination teaches that a porous pot can be used as an electrode to detect the voltage [see Wilson col. 8 L. 10-13]. The aforementioned teachings means when porous pots are used as electrodes, a first and a second porous pot will sense and measure the voltage.

In regards to claim 19, the combination of Wilson and Orban, as applied in claim 18 above, further teaches that an information handling system configured to determine a difference between a first voltage at the at least one porous pot and a second voltage at the wellhead [see Orban col. 8 L. 11-30].  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685